UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6830


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY MICHAEL LEFTWICH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:00-cr-00037-H-1)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Corey Michael Leftwich, Appellant Pro Se.    Jennifer P. May-
Parker,   Assistant  United States Attorney,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Corey    Michael   Leftwich      appeals    the       district    court’s

order   denying     his    motion   for    reduction        of    sentence    filed

pursuant to 18 U.S.C. § 3582(c)(2) (2012).              We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                        United States v.

Leftwich, No. 4:00-cr-00037-H-1 (E.D.N.C. May 12, 2014).                         We

dispense   with     oral    argument      because     the    facts     and    legal

contentions   are    adequately     presented    in    the       materials    before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                       2